Citation Nr: 1224661	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.  The jurisdiction of the case has been subsequently transferred to the RO in Reno, Nevada.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD rendered by a VA examiner with the appropriate expertise; in-service stressors consistent with the places, types, and circumstances of her service in Iraq, to include being in close proximity to multiple explosions and witnessing injuries of fellow soldiers and Iraqi civilians in the war zone, which have been medically related to her fear of hostile military or terrorist activity; and her PTSD symptoms have been medically related to the in-service stressors by a VA psychiatrist.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2011).

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA-contracted psychiatrist or psychologist.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  See Cohen, 10 Vet. App. at 142.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998) (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The Veteran contends that her currently diagnosed PTSD was caused by traumatic events during military service.  The Veteran submitted an October 2008 written statement wherein she reported two stressor events that occurred while she was serving in Iraq.  First, she described an incident where a rocket-propelled grenade hit her base and ripped through a vehicle on which she was working while she was serving as a mechanic in the motor pool.  Along with her statement, the Veteran submitted photographs of a damaged vehicle, which she claimed was the vehicle that was hit by the explosive.  She also reported an explosion incident when she was on a guard duty on the field at night.  She stated that the explosion was approximately 100 yards away from her and a soldier in a Humvee was hit and injured in the lower body.  She further stated that she was in fear for her life but had to stay and finish her guard duty that night.  As such, the stressors claimed by the Veteran are related to her fear of hostile military or terrorist activity.

The Veteran's service personnel records reflect that she served in Iraq from February 2004 to March 2005 and is in receipt of the Army Lapel Button, Army Commendation Medal, Global War on Terrorism Expeditionary Medal, Global War on Terrorism Service Medal, National Defense Service Medal, and Army Service Ribbon.  Her DD-214 lists her in-service specialty as light wheeled vehicle mechanic.  The Board finds that under the circumstances presented here, the stressors the Veteran describes are consistent with the places, types, and circumstances of her military service while serving in Iraq.  Because the reported stressors are consistent with the circumstances of the Veteran's service, her lay testimony is sufficient to establish their occurrence.

Alternatively, the Veteran claims that her PTSD is due to a military sexual trauma that occurred in 2002 while she was in advanced individual training.  However, the Board has found that the stressors claimed by the Veteran relating to her fear of hostile military or terrorist activity are established in accordance with 38 C.F.R. § 3.304(f)(3), and this will provide the most favorable review of the Veteran's claim of service connection for PTSD.  Thus, it is not necessary to discuss her PTSD claim based on the in-service personal assault.

The next step in the analysis is determining whether a VA psychiatrist or psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  In this regard, the Veteran underwent a VA examination in November 2007.  The VA examiner reviewed the Veteran's claims file and interviewed the Veteran.  During the examination, the Veteran reported a stressor of being under fire "a lot," while serving in Iraq.  She reported seeing both Americans and friendly Iraqis hit by enemy fire and that she felt in danger of injury or death countless times.  The VA examiner opined that the clinical findings and the claimed stressors, if the stressor is verified, fit the diagnostic criteria for a diagnosis of PTSD.  Although this examination report does not specifically indicate whether the examiner is a VA psychiatrist or psychologist, it reflects that the November 2007 VA examiner holds a Ph. D. degree.  In addition, the Board checked information about the examiner on VA email properties, and her title is "psychologist."  

Additionally, in a July 2009 VA mental health diagnostic assessment report, the Veteran reported stressors of always feeling in danger while in Iraq.  She further reported symptoms of nightmares, hyper alertness, exaggerated startle, flashbacks, avoidance behaviors, and difficulty feeling close emotionally since her return from Iraq.  The VA physician noted that "[the Veteran] clearly had PTSD secondary to combat exposure in Iraq."  This report is co-signed by a VA psychiatrist.  The Board finds that under the circumstances presented here, it is sufficient upon which to base a determination.

In sum, as referenced above, under the new 38 C.F.R. § 3.304(f)(3), service connection can be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted by VA.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that these criteria have been met in the Veteran's case.  In this respect, the November 2007 VA psychologist found that the Veteran did meet the criteria for a full PTSD diagnosis and determined that the claimed stressors were consistent with the PTSD diagnosis.  Furthermore, the July 2009 VA psychiatrist found that "[the Veteran] clearly had PTSD secondary to combat exposure in Iraq."  Likewise, VA treatment records repeatedly note the Veteran's diagnosis of PTSD and associated symptoms.  Thus, the evidence of record shows the Veteran has a current PTSD diagnosis rendered by a VA psychiatrist; in-service stressors consistent with the places, types, and circumstances of her service that have been medically related to her fear of hostile military activity by a VA examiner with the appropriate expertise; and her PTSD symptoms have been medically related to the in-service stressors by a VA psychiatrist.  Accordingly, entitlement to service connection for PTSD is granted.

Tinnitus

The Veteran was afforded a VA examination in November 2007.  The VA examiner noted that the claims file was reviewed.  The Veteran reported military acoustic trauma not only from engine and shop noise while serving as a mechanic but also from artillery and incoming explosives during her deployment in Iraq.  She reported a history of recurrent bilateral tinnitus.  With regard to the onset of tinnitus, the Veteran described it as a ringing sound and that she first noticed it in 2005 after her discharge from the Army.  The VA examiner noted that the subjective report of tinnitus cannot be measured objectively.  The examiner opined that "[t]innitus, if present[,] is less likely than likely due to acoustic trauma in the military."

In a June 2009 VA OEF/OIF note, the Veteran complained of ringing in her ears.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

The issue on appeal is an unusual one, as the determination of whether or not service connection is warranted turns almost entirely on the Veteran's lay testimony.  A grant of service connection for a disability generally requires medical evidence of a current disability and a relationship to military service.  Lay testimony is only competent to the extent that it is limited to a matter that the witness has actually observed and is within the realm of their personal knowledge.  See Layno, 6 Vet. App. at 469-70.  Unless the witness is a medical expert, lay evidence alone is usually not sufficient to prove medical diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, medical evidence nearly always trumps lay evidence for the purposes of determining diagnosis and etiology.

However, the disability of tinnitus poses a unique situation.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection a disability generally requires a medical diagnosis and a medical nexus relating the diagnosis to military service, in claims for service connection for tinnitus, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno, 6 Vet. App. at 469; Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).

This is of crucial importance in the case on appeal.  The medical evidence of record shows a reported history of tinnitus and current complaints of tinnitus.  While there is no current medical diagnosis of tinnitus, as noted above, tinnitus is "subjective and its existence is generally determined by whether or not the Veteran claims to experience it.  The Board finds that the Veteran is competent to identify tinnitus and therefore that she currently has tinnitus based on her lay observation of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The dispute is therefore over the etiology of the disorder, not its existence.  Service connection for tinnitus has been denied on the basis that there was no evidence showing that tinnitus was incurred in service, caused by an event or experience in service, or is in some way related to service.  The November 2007 VA examiner provided a negative opinion regarding the etiology of the Veteran's tinnitus.  However, the VA examiner provided no explanation of the basis for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board therefore attaches little probative value to the November 2007 VA examiner's opinion.

The Veteran has reported that she first noticed her tinnitus immediately after military service and contends that it is a result of military acoustic trauma.  In this regard, the Veteran's service personnel records indicate that the Veteran served in the war zone in Iraq and was exposed to combat noise, including incoming explosion of grenades and mortar shells.  The evidence of record also shows that she served as a light wheeled vehicle mechanic.  This is consistent with the Veteran's statements that she was exposed to noise from motor engines.  The Board finds the Veteran's testimony credible that she started to notice ringing in her ears immediately after her military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  Accordingly, based on the totality of the evidence of record, the Board finds the Veteran's lay statements are competent and credible as to when her tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, her statements alone may be considered competent evidence to make such a determination.  Id. at 374.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has a current diagnosis of tinnitus that was incurred in military service and therefore, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


